Appeal from an order of the Supreme Court at Special Term, entered in Schenectady County on August 9, 1972, which directed that the appellant pay certain fines and other amounts for his contempt of court. The respondent corporations commenced actions against the appellant and, on March 13, 1970, obtained preliminary injunctions enjoining the appellant from continuing certain activities. A prior order of the same Justice at Special Term, finding appellant guilty of contempt of the March 13, 1970 preliminary injunction orders, was reversed by this court on January 20, 1972 (Matter of Cramer Bowling v. Cramer, 38 A D 2d 774). The present proceeding was initiated by an order to show cause wherein it was alleged that the claimant had violated specific provisions of the March, 1970 preliminary injunctions. Upon the.evidence presented at Special Term, the court found that the appellant had in fact specifically violated the aforesaid injunctions on two separate occasions in November of 1971 and, by oral order, directed the appellant to pay $500 as fines to the County Treasurer. It is certain, from the court’s oral decision on January 4, 1972, that it was imposing the fines for civil contempt and quite clearly the direction to pay the fines to the County Treasurer was erroneous and the belated order entered in the clerk’s office in August could not cure the defect. (See Judiciary Law, § 773; Koenig v. Eagle Wat's# Co., 176 App. Div. 724.) The record shows that the fine was payable forthwith at the time of the hearing. Order reversed, on the law and the facts, with costs, and petitioners’ application denied. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.